EXHIBIT 5.1 November19, 2010 POZEN Inc. 1414 Raleigh Road, Suite 400 Chapel Hill, North Carolina 27517 Re:POZEN Inc. – Registration Statement on Form S-8 Dear Ladies and Gentlemen: We have acted as counsel to POZEN Inc., a Delaware corporation (the “Company”), in connection with the filing of a registration statement on Form S-8 (the “Registration Statement”) under the Securities Act of 1933, as amended (the “Act”), with the Securities and Exchange Commission (the “SEC”).The Registration Statement relates to the proposed offering and sale of up to 7,452,327 shares of the Company’s common stock, par value $0.001 per share (the “Shares”), issuable under the Company’s 2010 Omnibus Equity Compensation Plan. In connection with this opinion letter, we have examined the Registration Statement and originals, or copies certified or otherwise identified to our satisfaction, of the Certificate of Incorporation and Bylaws of the Company and such other documents, records and other instruments as we have deemed appropriate for purposes of the opinion set forth herein. We have assumed the genuineness of all signatures, the legal capacity of all natural persons, the authenticity of the documents submitted to us as originals, the conformity with the originals of all documents submitted to us as certified, facsimile or photostatic copies and the authenticity of the originals of all documents submitted to us as copies. Based upon the foregoing, we are of the opinion that the Shares have been duly authorized by the Company and, when issued and sold by the Company and delivered by the Company against receipt of the purchase price therefor, in the manner contemplated by the Company’s 2010 Omnibus Equity Compensation Plan, will be validly issued, fully paid and non-assessable. The opinions expressed herein are limited to Delaware General Corporation Law. We hereby consent to the use of this opinion as Exhibit 5.1 to the Registration Statement and to the reference to us under the caption “Legal Matters” in the prospectus included in the Registration Statement.In giving such consent, we do not hereby admit that we are acting within the category of persons whose consent is required under Section 7 of the Act or the rules or regulations of the SEC thereunder. Very truly yours, DLA PIPER LLP (US) /s/ DLA PIPER LLP (US)
